

EXHIBIT 10.2









COOPERATIVE JOINT VENTURE CONTRACT

between

BRIGADE 209 OF THE

NUCLEAR INDUSTRY OF YUNNAN PROVINCE, CHINA

and

GOLDEN RIVER RESOURCES CORP. Vancouver, British Columbia

For the Establishment of

(YUNNAN WESTERN MINING LTD.)












1

--------------------------------------------------------------------------------








TABLE OF CONTENTS





                                                                               
                                                                           Page

Preliminary Statements
..........................................................................................................................
3
Article 1: Parties to this
Contract............................................................................................................
4
Article 2: Definitions
..............................................................................................................................
4
Article 3: Establishment and Legal Form of the Cooperative
Company.................................................... 8
Article 4: Purpose, Scope of Business and Phases of
Activity.................................................................. 9
Article 5: Total Amount of Investment and Registered Capital;
.............................................................. 10
Assignment of Cooperative Company Interests
....................................................................................
10
Article 6: Responsibilities of the
Parties.................................................................................................
15
Article 7: Mutual Representations ......... .
............................................................................................
17
Article 8: Warranties and Undertakings
................................................................................................
18
Article 9: Sale of Cooperative Company
Products................................................................................
18
Article 10: Board of Directors
.............................................................................................................
19
Article 11: Management
Organization...................................................................................................
22
Article 12: Conduct of
Operations........................................................................................................
22
Article 13: Purchase and Supply of Materials, Equipment and Services
................................................. 24
Article 14: Labour
Management...........................................................................................................
24
Article 15: Financial Affairs and Accounting; Distribution of Profits
....................................................... 25
Article 16: Taxation and
Insurance........................................................................................................
27
Article 17: Confidentiality
....................................................................................................................
28
Article 18: Contract
Tenn.....................................................................................................................
30
Article 19: Termination and
Liquidation.................................................................................................
30
Article 20: Breach of
Contract..............................................................................................................
32
Article 21: Non-Competition
...............................................................................................................
32
Article 22: Force Majeure
...................................................................................................................
33
Article 23: Settlement of
Disputes.........................................................................................................
33
Article 24: Applicable
Law...................................................................................................................
34
Article 25: Miscellaneous Provisions
....................................................................................................
35





LIST OF APPENDICES

Appendix 1: Sketch Map of "Cooperation Area"

Appendix 2: Maps of Exploration Licenses 5300000310347 and 5300000310348

Appendix 3: Mining Permits 5300009940016 and 5300000140012 and corner
coordinates of Maiwoba /Guoyuan and Guang Lin Po "Operating Mines" respectively.





COOPERATIVE JOINT VENTURE CONTRACT

THIS CONTRACT is entered into on August 29, 2003 between Brigade 209 of the
Nuclear Industry of Yunnan, Yunnan Province, China, (hereinafter referred to as
"Party




--------------------------------------------------------------------------------




A") and Golden River Resources Corp. of Vancouver, British Columbia (hereinafter
referred to as "Party B").

Preliminary Statements

Taking into consideration that:

 1. All mineral resources within the territory of the People's Republic of China
    (hereinafter referred to as "China") are owned by the State of the People's
    Republic of China.
    
    
 2.      (1)     Party B is willing to provide funds, to cooperate with Party A
    in carrying
                  out mineral resource exploration and both Party A and Party B
    are
                   willing to invest jointly, share the risk together and share
    exploration
                   results within a certain geographical area.
         (2)     The Government of Yunnan Province of China (hereinafter
    referred to as
                   "Yunnan") is encouraging the establishment of cooperative
    enterprises in
                   Yunnan.
    
    
 3. In China the right of mineral exploration and mining is conferred through
    the issuance of permits, and the holder of an exploration permit or mining
    permit shall fulfill its business and obligations in accordance with the
    Mineral Resources Law of the People's Republic of China and other applicable
    laws and regulations.
    
    
 4. Party A has acquired the 209 Exploration Permits (both as defined in Article
    2 of this Contract) and shall assist in the formation of a Sino-Foreign
    cooperative enterprise for further mineral exploration within the
    Cooperation Area (as defined in Article 2). If a mineral deposit of economic
    value is discovered through exploration, then the Cooperative enterprise
    shall apply to expand its scope of business to include mining and shall
    promptly apply for mining permits and develop and utilize the mineral
    deposit.



Party A and Party B, after friendly consultation conducted in accordance with
the principle of equality and mutual benefit, have agreed, in accordance with
China's laws, regulations and relevant rules, to enter into this Contract which
both Parties hereby shall abide by.
















3

--------------------------------------------------------------------------------






Article 1: Parties to this Contract

1.1              The Parties to this Contract are:

> > Party A: Brigade 209 of the Nuclear Industry of Yunnan Province, China a
> > registered institutional legal person with its legal address at No. 182,
> > West Donfeng Road, Kunming City, Yunnan Province, People's Republic of
> > China.
> > 
> > 
> > 
> > > Legal Representative Person o£ Party A:
> > > 
> > > Name:              Mr. Cheng Hui Ming Position:         Director
> > > Nationality:        Chinese
> > > Resident of:       China
> > 
> > (2)        Party B: Golden River Resources Corp., a company duly registered
> > under the laws of British Columbia with its legal address at Suite 1450, 789
> > West Ponder Street, Vancouver, British Columbia, Canada.
> > 
> > 
> > 
> > > Legal Representative Person of Party B
> > > 
> > > Name:              Jason Birmingham
> > > Position:             President
> > > Nationality:                         Canadian
> > > Resident of:       Canada

1.2               Change of Legal Representative Person

> > Each Party shall have the right to change its legal representative person
> > and if a change occurs such Party is obligated to notify the other Parry by
> > written notification of the name, position, nationality and limits of rights
> > of its new legal or authorized representative. One Party shall reimburse the
> > other Party for direct losses the other Party incurs as a result of one
> > Party not notifying the other Party in a timely manner of a change of its
> > legal representative person.


Article 2: Definitions

                   Unless otherwise provided herein, the following words and
terms used in this Contract shall have the meanings set forth below:

2.1              "209 Exploration Permits" means Exploration Permit Nos.
5300000310347 and 5300000310348 both issued on 2003.05.07 concerning an area
within the Zhefang Area, Luxi City, Dehong Prefecture, Yunnan Province, held by
Party A as of the






4

--------------------------------------------------------------------------------





date of execution of this Contract and all other exploration permits issued to
Party A which cover areas within the Cooperation Area as shown in Appendix 1.

2.2              "Affiliate" means, in relation to Party A, any superior
enterprise or department of Party A and any enterprise or other entity which is
directly or indirectly subordinate to, or controlled by, Party A or the
department-in-charge of Party A; stock the term "control" meaning ownership of
fifty percent or more of the registered capital or voting, or the power to
appoint the general manager, factory chief or other principal person in charge
of an enterprise or other entity.

2.3              "Affiliate" means, in relation to Party B, any company which,
directly or indirectly, is controlled by, under common control with, or in
control of, Party B; the term "control'' meaning ownership of fifty percent or
more of the voting stock or registered capital, or the power to appoint or elect
a majority of the directors, or the power to direct the management, of a
company.

2.4              "Articles of Association" means the Articles of Association of
the Cooperative Company signed by Party A and Parry B and approved by the
Examination and Approval Authority simultaneously with this Contract.

2.5              "Board of Directors" means the board of directors of the
Cooperative Company.

2.6              "Budget" means a detailed estimate and schedule of all costs to
be incurred pursuant to a Program to be implemented by the Cooperative Company
approved by the Board of Directors in accordance with Article 12.3.

2.7              "Budget Period" means one year unless otherwise determined by
the Board of Directors.

2.8              "Business Day" means a day other than Saturday, Sunday or
statutory holiday in China or Canada.

2.9              "Business License" means the business license of the
Cooperative Company issued by the China State Administration for Industry and
Commerce or its authorized local administration for industry and commerce.

2.10            "Contract Term" means the term of this Contract as set forth in
Article 18.

2.11            "Cooperation Area" means that distinct area of 147.09 square
kilometers which is within the following set of coordinates set out and marked
for ease of reference on the map included as Appendix 1, or other area as the
Parties mutually agree upon.

2.12            "Cooperation Area Licenses" means the 209 Exploration Permits
and all other Exploration Permits acquired by Party A within the Cooperation
Area prior to the issuance of the Business License, including the Exploration
Permits to be issued to Party A as a result of its application on 2003.05.07 for
a permit covering a 147.09 square kilometer area within the Cooperation Area.



2.13            "Cooperative Company" means the Sino-Foreign enterprise
registered and formed by Party A and Patty B pursuant to this Contract and in
accordance with the Law of




5

--------------------------------------------------------------------------------





the People's Republic of China on Sino-Foreign Cooperative Enterprises and other
relevant laws of China.

2.14            "Costs" means all costs, expenses, charges and outlays, direct
and indirect, made or incurred by or on behalf of the Cooperative Company or
General Manager in respect of operations of the Cooperative Company from the
date of execution of this Contract including, without limiting the generality of
the foregoing, all field office costs, costs of Exploration, permitting,
Development and Mining, which costs shall include the salaries, benefits and
travel expenses or persons engaged in operations of the Cooperative Company.

2.15            "Development" means all preparation for the removal from the
ground and recovery of Products, including the preparation of feasibility
studies, engineering, permitting, construction, installation or purchase of
plant and infrastructure, leach pads, a mill or processing plant or any other
facilities to be used for the mining, transporting, handling, milling,
processing or other beneficiation of Products.

2.16            "Effective Date" means the effective date of this Contract,
which shall be the date on which this Contract and the Articles of Association
have been approved by the Examination and Approval Authority.

2.17            "Examination and Approval Authority" means the government
department or agency authorized under the China State Council rules regarding
the examination and approval of foreign investment projects to examine and
approve this Contract and the Articles of Association.

2.18            "Exploration" means all activities directed toward ascertaining
the existence, location, quantity, quality or commercial value of deposits of
Minerals, including prospecting, trenching, drilling, sampling, surveying,
metallurgical testing, economic pre-feasibility studies, environmental impact
studies, researching and perfecting titles to use land and Exploration Permits

2.19            "Exploration Permits" means all rights to conduct Exploration
for Minerals within the Cooperation Area and other such rights granted by the
Permit Issuing Authority.

2.20            "Formal Approvals" means the fulfillment of the conditions
listed in Article 5.5(1) to (4).

2.21            "Management Personnel" means the Cooperative Company's General
Manager, Deputy General Manager and other management personnel who report
directly to the General Manager.

2.22            "Minerals" means all metals and minerals, including gold.





6

--------------------------------------------------------------------------------





2.23            "Mineral Data" means all geological, geochemical and geophysical
data and prospecting data, survey results, drill logs, assays and other similar
data, and includes access to drill core samples.

2.24             "Mining" means all activities to recover Products, including
the mining, extracting, producing, handling, treating, heap leaching,
beneficiation or other processing of Minerals including the production of
refinable concentrates, regardless of the method, and all operating and
reclamation activities except the extraction of materials for testing purposes.

2.25            "Mining Licenses" means all rights to conduct Mining for
Minerals within the Cooperation Area granted by the Permit Issuing Authority.

2.26            "Other Entity" means any natural person, legal person or other
organization, enterprise or entity other than Party A or Party B.

2.27            "Participation Ratio" of each Party means, its share in
distributions of profits and its share in the distribution of proceeds of
liquidation in accordance with Article 15.11 and Article 19.5, respectively. The
Participation Ratio and interest in the registered capital of the Cooperative
Company of Party A and of Party B shall be determined in accordance with the
provisions of Article 5.4(2) and Article 5.6(5)

2.28            "Permit Issuing Authority" means the Ministry of Land and
Resources of China or the Departments of Land and Resources of various
provinces, autonomous districts, district governments and municipalities
directly under the Central Government.       '

2.29            "Phase 1 " and "Phase 2", mean the first and second phase,
respectively, of the activities of the Cooperative Company as more particularly
described in Article 4.3.

2.30            "Phase 1 Feasibility Study Report" means the feasibility study
report compiled by Patty A on behalf of both Parties in accordance with the
relevant laws and regulations in China relating to the formation of a
Cooperative Company, which report must be approved by the appropriate department
or authority in charge.

2.31            "Products" means all Minerals produced from Mining Licenses or
other rights owned by the Cooperative Company, including all gold dore
concentrate, and other products produced therefrom.










7

--------------------------------------------------------------------------------





2.32            "Program" means a reasonably detailed description of operations
to he conducted and objectives to be accomplished by the Cooperative Company for
a Budget Period, approved by the Board of Directors in accordance with Article
12.3.

2.33            "Three Funds" means the social insurance, medical insurance and
housing fund as required to be established in accordance with applicable laws in
China.


Article 3: Establishment and Legal Form of the Cooperative Company

3.1              The Parties hereby agree to establish the Cooperative Company
in accordance with the relevant laws and regulations of China and the provisions
of this Contract. Promptly following the signature of this Contract, both
Parties shall sign the Cooperative Company's Articles of Association. Party A
will handle application procedures for the approval of this Contract and the
Articles of Association, the procedures for enterprise name pre-registration,
and the procedures for enterprise registration. Party B will cooperate with
Party A in providing documents and information required from Party B in
connection therewith

3.2              Party A shall provide to Party B photocopies of all application
documents and materials submitted to government departments in connection with
the applications and procedures described in Article 3.1, and promptly upon
receipt shall provide to Party B photocopies of all correspondence, official
replies, approval certificates, the Business License and any other documents
received from government departments. In addition, Party A shall provide to
Party B, within sixty (6Q) days from issuance of the Business License, notarized
copies of the Business License and of the official replies and approval
certificates for the Phase 1 Feasibility Study Report, this Contract and the
Articles of Association.

3.3              The Cooperative Company shall commence operations upon the
issuance of its Business License.

3.4              The name of the Cooperative Company shall be "Yunnan Western
Mining Ltd." in English.

3.5              The legal address of the Cooperative Company shall be No. 182,
West Dongfeng Road, Kunming City, Yunnan Province, People's Republic of China.

3.6              The Cooperative Company may establish branch offices with the
consent of the Board of Directors and approval from the relevant governmental
authorities in China.

3.7              The Cooperative Company shall be an enterprise legal person
registered and formed by Party A and Party B pursuant to this Contract and in
accordance with the laws of China. The activities of the Cooperative Company
shall comply with the provisions of the laws, decrees and regulations of China,
and its lawful rights and interests shall be protected by the laws of China.





8

--------------------------------------------------------------------------------





3.8              The Cooperative Company shall be a limited liability company.
The liability of each Party to the Cooperative Company shall be limited to its
contribution to the Cooperative Company's registered capital in accordance with
Article 5, which provides that Party A shall, as its cooperative condition,
transfer the Cooperation Area Licenses to the Cooperative Company and Party B's
contribution to the registered capital of the Cooperative Company shall be Three
Million and Ten Thousand US Dollars (US$3,010,000), which for all intents and
purposes will be used for the exploration and development of the Exploration
Licenses and for the ongoing operations of the Cooperative Company during Phase
l. Creditors of the Cooperative Company shall have recourse only to the assets
of the Cooperative Company and shall not be entitled to compensation, damages or
other remedies from any of the Parties.


Article 4: Purpose, Scope of Business and Phases of Activity

4.1              The purpose of the Cooperative Company is to use advanced
technology and scientific management techniques to conduct Exploration
activities in China, and to obtain satisfactory economic benefits for the
Parties.

4.2              The Cooperative Company's scope of business shall be to conduct
Exploration    for mineral deposits of all precious metals and non-ferrous
metals.

4.3              The activities of the Cooperative Company shall be divided into
two phases as follows:

> > (1)        Phase 1: Within the schedule described in Article 5.3(2), Party A
> > shall transfer, as its cooperative condition, the Cooperation Area Licenses
> > to the Cooperative Company, accounting for a ten percent (10%) equity
> > interest in the registered capital of the Cooperative Company, while Party B
> > shall contribute Three Million and Ten Thousand US Dollars (US$3,010,000) to
> > the registered capital of the Cooperative Company, accounting for a ninety
> > percent (90%) equity interest in the registered capital and Participation
> > Ratio of the Cooperative Company.
> > 
> > (2)        Phase 3: After the completion of Phase 2, any increase in the
> > registered capital of or total investment of the Cooperative Company shall
> > be contributed One Hundred Percent (100%) by Party B, and Party A shall not
> > be required to make any further contribution to the Cooperative Company to
> > retain its ten percent (10%) of the registered capital and Participation
> > Ratio of the Cooperative Company.

4.4              The Parties confirm that their objective is for the Cooperative
Company's scope of business to include the right to conduct Exploration for
deposits of precious metals and non-ferrous metals as contemplated in Article
4.2. The Parties shall cooperate with one another and with the Cooperative
Company to obtain any additional regulatory approvals and registrations that are
required by applicable laws and regulations of China






9

--------------------------------------------------------------------------------





in order that the restricted nature of the Cooperative Company's scope of
business is expanded to permit the Cooperative Company to also undertake
Development and Mining of all Minerals including, if applicable, approvals from
appropriate State authorities of China.


Article 5: Total Amount of Investment and Registered Capital;
Assignment of Cooperative Company Interests

5.1              The Cooperative Company's total investment shall be Three
Million and Ten Thousand US Dollars (US$3,010,000) and the Cooperative Company's
registered capital shall be Three Million and Ten Thousand US Dollars
(US$3,010,000).

5.2

> > (1)        Party A shall, as its cooperative condition, transfer to the
> > Cooperative Company the Cooperation Area Licenses and Party A shall have a
> > ten percent (10%) share of the Cooperative Company's registered capital.
> > 
> > (2)        The contribution to the registered capital of the Cooperative
> > Company by Party B is Three Million and Ten Thousand US Dollars
> > (US$3,010,000), representing a ninety percent (90%) share of the Cooperative
> > Company's registered capital. Party B shall make its contribution to the
> > registered capital in United States Dollars cash.

5.3

> > (1)        Subject to the provisions of Article 5.5, the Parties shall make
> > their contribution to registered capital in accordance with the timetable
> > set forth in Article 5.3(2) . If the overdue contribution has not been made
> > within thirty (30) days of notification of default, the other Party shall
> > have the right to terminate this Contract and claim damages from the
> > breaching Party.
> > 
> > (2)       The timetable for capital contributions is as follows:
> > 
> > 
> > 
> > > (i)         Party A shall, as its cooperative condition pursuant to
> > > Article 5.2, transfer to the Cooperative Company the Cooperation Area
> > > Licenses. Party A shall apply to transfer the Cooperation Area Licenses to
> > > the Cooperative Company within fifteen (15) days of the issuance of the
> > > Business License; and
> > > 
> > > (ii)        Party B will contribute a minimum of Five Hundred Thousand US
> > > Dollars (US$500,000) to the registered capital of the Cooperative Company
> > > within 12 months of the issuance of the Business License, the first Two
> > > Hundred Thousand US Dollars (US$200,000) to be contributed 15 days upon
> > > issuance of the Business License. Party B will earn its interest in the
> > > Cooperative Company as follows:
> > > 
> > > 
> > > 
> > > > (A)       Upon contribution of a cumulative total of One Million US
> > > > Dollars (US$1,000,000) to the registered capital of the





10

--------------------------------------------------------------------------------





> > > > Cooperative Company, Party B will have earned and owned a 30% interest
> > > > in the Cooperative Company.
> > > > 
> > > > (B)       For each additional One Million US Dollars (US$1,000,000)
> > > > contributed by Party B to the registered. capital of the Cooperative
> > > > Company, Party B shall earn and own a further 30% interest in the
> > > > Cooperative Company to a maximum of 90% upon contribution of a
> > > > cumulative total of Three Million and Ten Thousand US Dollars
> > > > (US$3,010,000) to the registered capital of the Cooperative Company.
> > 
> > (3)        Notwithstanding Article 5.3(2)(ii), Party B may, at its sole
> > discretion, elect to make contributions to the capital of the Cooperative
> > Company in advance of the dates specified in Article 5.3(2)(ii), provided
> > that during Phase 1, Party B shall contribute sufficient funds on an annual
> > basis to the Cooperative Company to permit it to undertake the minimum
> > exploration expenditures on the Cooperative Area Licenses as required by
> > law.

5.4



> >  (1)        Each time Party B makes a contribution to the Cooperative
> > Company's registered capital, a Chinese registered accountant engaged by the
> > Board of Directors shall promptly verify the contribution and issue a
> > capital verification report to the Cooperative Company within sixty (60)
> > days from the date of the contribution. Within thirty (30) days from receipt
> > of the capital verification report, the Cooperative Company shall issue an
> > investment certificate to such Party in the form prescribed by the
> > applicable regulations in China, signed by the Chairman and the
> > Vice­Chairman of the Board and sealed with the Cooperative Company's seal,
> > and a copy shall be submitted to the Examination and Approval Authority for
> > the record. The General Manager shall maintain a file of all capital
> > verification reports and copies of all investment certificates that have
> > been issued to the Parties.
> > 
> > (2)        The Parties interests in the registered capital of the
> > Cooperative Company and heir respective Participation Ratios shall be
> > adjusted each time a  Party makes a contribution to the registered capital,
> > in accordance with the following formula:
> 
> BI = (C x 90%)/ US$3,010,000
> AI = 100% - BI
> 
> Where:
> 
> BI = Party B's Participation Ratio and percentage interest in the registered
> capital C = dollar value of all contributions to the registered capital by
> Party B
> Al = Party A's Participation Ratio and percentage interest in the registered
> capital



5.5            Party B shall not be obligated to make any contribution to the
Cooperative Company's registered capital pursuant to Article 5.3(2)(ii) or
Article 5.6(3) if any of the following conditions has not been satisfied or
waived in writing by Party B:






11

--------------------------------------------------------------------------------







> > (1)        following signature by both Parties, this Contract and the
> > Articles of Association have been approved by the Examination and Approval
> > Authority without altering their terms and conditions and without imposing
> > any additional obligations on either Party or the Cooperative Company,
> > unless Party B has been notified in advance of and consented in writing to
> > such alterations or additional obligations;
> > 
> > (2)        the Business License has been issued without altering the
> > Cooperative Company's business scope as set forth in Article 4.2, unless
> > Party B has been notified in advance of and consented in writing to such
> > alteration;
> > 
> > (3)        issuance or transfer to the Cooperative Company in its name of
> > the Cooperation Area Licenses, free and clear of all liens and liabilities;
> > 
> > (4)        issuance or transfer to the Cooperative Company of all other
> > regulatory approvals, registrations, permits, licenses, certificates and
> > rights that Party B reasonably considers to be necessary for the Cooperative
> > Company to be able to conduct the various activities within its scope of
> > business; and
> > 
> > (5)         receipt by Party B of a legal opinion from a lawyer of Party B's
> > choice that confirms that the conditions listed above in Article 5.5(1) to
> > (4) have been satisfied and that this Contract is a valid and binding
> > contract that is fully enforceable against the Parties in accordance with
> > its terms.
> > 
> > The Parties agree that if any of the conditions specified in Article 5.5(l)
> > to (5) have not been satisfied or waived by Party B within the first to
> > occur of (A) three (3) months from issuance of the Business License or (B)
> > five (5) months from the date on which this Contract is signed by the
> > Parties, or within any extended period of time as the Parties may agree in
> > writing, then Party B shall have the right to terminate this Contract by
> > written notice to Party A.



5.6              The stipulations set forth in this Article 5.6 shall apply to
transfers of the Parties' interests in the Cooperative Company:

> > (1)        Each Party shall have a pre-emptive right of purchase with
> > respect to the transfer of all or any part of the other Party's interest in
> > the Cooperative Company. A Party (the "Transferor") that wishes to transfer
> > its interest in the Cooperative Company shall give the other Party written
> > notice (the "Transfer Notice") setting forth the identity of the intended
> > transferee (the "Intended Transferee") and the price and other terms and
> > conditions of the transfer. The Transfer Notice shall constitute an
> > irrevocable offer to transfer the interest to the other Party or, in the
> > case of Party B, to Party B or such Other Entity as may be designated by
> > Party B, at the price and upon the other terms and conditions set forth
> > therein. The other Party may accept the Transferor's offer to transfer the
> > interest by written notice (the "Acceptance Notice") to the Transferor sent
> > no later than sixty (60) days after receipt of the Transfer Notice. During
> > that






12

--------------------------------------------------------------------------------





> > sixty-day period, the Transferor shall promptly provide to the other Party
> > such information concerning the Intended Transferee's business and financial
> > condition as the other Party may reasonably request so as to enable the
> > other Party to decide whether to exercise its preemptive right of purchase.
> > If the other Party does not send the Acceptance Notice within the sixty-day
> > period, the Transferor may transfer. the interest to the Intended Transferee
> > for a price no less than the price set forth in the Transfer Notice and upon
> > other terms and conditions no more favourable to the Intended Transferee
> > than those set forth in the Transfer Notice. The Transferor shall notify the
> > other Parry in writing of the final terms and conditions of the transfer
> > within two (2) days of concluding a transfer contract with the Intended
> > Transferee. If the transfer to the Intended Transferee is not submitted to
> > the Examination and Approval Authority for approval within three (3) months
> > from the expiration of the foregoing sixty (60) day period, the Transferor
> > must again comply with the provisions of this Article 5.7(1) before
> > transferring its interest in the Cooperative Company.
> > 
> > (2)        Each Party may at any time during the Contract Term transfer its
> > interest in the Cooperative Company to an Affiliate of the Party. Each Party
> > hereby waives its pre-emptive right of purchase with respect to such
> > transfers by the other Party.
> > 
> > (3)        A Party transferring its interest in the Cooperative Company
> > will:
> > 
> > 
> > 
> > > (i)         ensure that its transferee signs a legally binding document
> > > making it a party to this Contract and bound by the terns and conditions
> > > of this Contract to the same extent as was the transferring Party; and
> > > 
> > > (ii)        remain liable for any of its liabilities or obligations
> > > existing or incurred hereunder prior to the date of transfer of its
> > > interest.
> > 
> > (4)        Each Party hereby consents to any transfer that meets the
> > requirements of this Article 5.6 and further agrees that the Board of
> > Directors shall be deemed to have consented unanimously to such a transfer.
> > Each Party agrees promptly to take all actions and to sign all documents,
> > and to cause its appointees on the Board of Directors promptly to take all
> > actions and sign all documents that are legally required to effect the
> > transfer. The transfer shall be submitted to the Examination and Approval
> > Authority for approval and, following receipt of such approval, the
> > Cooperative Company shall carry out procedures for the amendment of
> > registration with the competent administration for industry and commerce.

5.7              Any transfer of the Cooperation Area Licenses to an Other
Entity requires approval by Party A and Party B.

5.8              The Cooperative Company may obtain loans in China or abroad to
fund the difference between the total amount of investment and the registered
capital. Parry A will assist the Cooperative Company in applying for loans from
lenders in China on competitive terms and conditions, and Party B will assist
the Cooperative Company in applying for loans from lenders outside China on
competitive terms and conditions. If any lender requires a






13

--------------------------------------------------------------------------------





loan guarantee, the Parties shall consult to determine whether and on what terms
they are willing to provide such guarantees.

5.9              No Party shall mortgage, pledge or otherwise encumber its
interest in the Cooperative Company without the prior written consent of the
other Party.

5.10            Except as otherwise expressly provided in this Contract, the
Cooperative Company shall not assume any liabilities or other obligations of
Party A or Party B.

5.11            Regarding the current mining operations in the Cooperation Area,
both parties agree that:

> > (1)        The current mining operations at Maiwoba and Guoyuan (the
> > "Operating Mines") will be allowed to continue at their present stage.
> > 
> > (2)        The mining operations shall be restricted to surface ores in the
> > designated mining area (the "Designated Area") whose boundaries are
> > specified in the registered mining permits issued to Party A as more
> > particularly described in Appendix 3
> > 
> > (3)        Party A will remain as the sole owner and operator of the
> > Operating Mines. Party A will be solely responsible for all the liabilities
> > and obligations that may arise from the Operating Mines. Party A will
> > further indemnify Party B and the Cooperative Company for any and all
> > losses, costs, taxes, expenses, governmental fees, environmental
> > reclamation, regulatory payments, liabilities and compensations that arise
> > out of or are related to the activities of the Operating Mines.
> > 
> > (4)        Should the Cooperative Company request the interruption of one or
> > all of the Operating Mines in order for the Cooperative Company to carry out
> > exploration activities in the Designated Area, the Cooperative Company will
> > compensate the Operating Mines for reasonable losses or expenses incurred as
> > a result of such interruption, excluding any losses of profits. The
> > Operating Mines will provide the Cooperative Company an estimate of the
> > expected losses and expenses from such interruption.


Article 6: Responsibilities of the Parties

6.1              In addition to its other obligations under this Contract, Party
A shall have the following responsibilities:






14

--------------------------------------------------------------------------------





> > (1)        procure on the Cooperative Company's behalf and at the expense of
> > the Cooperative Company all approvals, permits, licenses, certificates and
> > rights needed for the lawful establishment of the Cooperative Company and
> > for the Cooperative Company to undertake activities within the scope of
> > business set out in Article 4.2 during the term of the Cooperative Company;
> > 
> > (2)        assist the Cooperative Company in negotiations with county,
> > municipal, provincial and central government departments and other relevant
> > authorities to ensure that the Cooperative Company can commence activities
> > within the scope of business set out in Article 4.2 in accordance with
> > applicable regulations, and to maintain all the legal rights and interests
> > of Party B under this Contract;
> > 
> > (3)        at the request of the Cooperative Company, provide at rates
> > competitive in the vicinity, all office space required for the operations of
> > the Cooperative Company and any labor and staff requested by the Cooperative
> > Company;
> > 
> > (4)        assist the Cooperative Company in applying for all licenses and
> > permits required for the operation of the Cooperative Company's business,
> > including renewals of or replacements for the Cooperation Area Licenses.
> > 
> > (5)        assist the Cooperative Company in purchasing, leasing or
> > otherwise procuring equipment and machinery, tools, raw materials, office
> > furniture and equipment, vehicles and other materials required for the
> > Cooperative Cornpanys production and operations from sources in China;
> > 
> > (6)        assist the Cooperative Company in applying for licenses for the
> > import of equipment and machinery, tools, raw materials, office furniture
> > and equipment, vehicles and other materials required for the Cooperative
> > Company's production and operations, and in carrying out all import and
> > customs formalities in respect thereto;
> > 
> > (7)        assist the Cooperative Company in obtaining all necessary entry
> > visas, work permits, residence pen-nits and other necessary documents for
> > its expatriate personnel;
> > 
> > (8)        assist the Cooperative Company in recruiting skilled managers and
> > technical personnel;
> > 
> > (9)        assist the Cooperative Company in obtaining or providing housing
> > for its expatriate personnel, with the cost of such housing to be borne by
> > the Cooperative Company;
> > 
> > (10)      assist the Cooperative Company to obtain government approvals and
> > registrations necessary to effect any increase in registered capital that,
> > as contemplated in accordance with the provisions of Article 5.6, are
> > required under a Budget approved by the Board of Directors;






15

--------------------------------------------------------------------------------





> > (11)      assist the Cooperative Company in applying for and obtaining the
> > most preferential tax treatment and other investment incentives available
> > under the laws and regulations of China and of Yunnan;
> > 
> > (12)      assist the Cooperative Company in obtaining and maintaining a
> > Foreign Exchange Registration Certificate and other necessary approvals to
> > utilize the various foreign exchange balancing methods permitted under the
> > applicable laws and regulations of China;
> > 
> > (13)      assist the Cooperative Company in opening Renminbi and foreign
> > currency bank accounts and in obtaining from local banks all necessary
> > working capital Remninbi loans; and
> > 
> > (14)      handle other matters entrusted to it by the Board of Directors.



6.2              In addition to its other obligations under this Contract, Party
B shall have the following responsibilities:



> > (1)        assist the Cooperative Company in purchasing, leasing or
> > otherwise procuring equipment and machinery, tools, raw materials, office
> > furniture and equipment, vehicles and other materials required for the
> > Cooperative Company's production and operation from sources outside of
> > China;
> > 
> > (2)        assist the Cooperative Company in recruiting skilled managers and
> > technical personnel; and
> > 
> > (3)        handle other matters entrusted to it by the Board of Directors.
> > Article 7: Mutual Representations


Article 7: Mutual Representations

7.1              Each Party hereby represents and warrants to the other Party
that, as of the date hereof and as of the Effective Date:

> > (1)        such Party is duly organized, validly existing and in good
> > standing under the laws of the place of its establishment or incorporation;
> > 
> > (2)        such Party has carried out all procedures and obtained all
> > approvals required under the laws and regulations to which it is subject,
> > and has the requisite power under such laws and regulations, to enter into
> > this Contract and to perform all of its obligations hereunder-,
> > 
> > (3)        such Party has taken all internal actions necessary to authorize
> > it to enter into and perform this Contract and its representative whose
> > signature is affixed hereto is fully authorized to sign this Contract and to
> > bind such Party thereby;
> > 
> > (4)        upon the Effective Date, this Contract shall be legally binding
> > on such Party;






16

--------------------------------------------------------------------------------





> > (5)        neither the signature of this Contract nor the performance of its
> > obligations hereunder will conflict with, or result in a breach of, or
> > constitute a default under, any provision of the articles of association or
> > by-laws of such Parry, or any law, regulation, rule, authorization or
> > approval of any government agency or body, or of any contract or agreement,
> > to which such Party is a party or subject;
> > 
> > (6)        no lawsuit, arbitration, other legal or administrative
> > proceeding, or governmental investigation is pending against such Party that
> > would affect in any way its ability to enter into or perform this Contract;
> > and
> > 
> > (7)        such Party has disclosed all information in its possession
> > relating to the Cooperative Company's establishment or future operations
> > which may have a material adverse effect on such Party's ability to fully
> > perform its obligations hereunder, or which if disclosed to the other Party,
> > would have a material effect on the other Party's willingness to enter into
> > this Contract, and none of the information provided by such Party to the
> > other Party contains any material statements which are false or misleading.




Article 8: Warranties and Undertakings

8.1              Party A represents, warrants and undertakes to Party B that:

> > (1)        it has lawfully acquired the Cooperation Area Licenses and that
> > Appendix 1 and Appendix 2 contain a complete and correct description of the
> > Cooperation Area Licenses as of the Effective Date;
> > 
> > (2)        it has not committed, and will not commit, any breach under the
> > Cooperation Area Licenses and enjoys valid and subsisting mining and/or
> > exploration rights to the areas described in each permit comprising the
> > Cooperation Area Licenses;
> > 
> > (3)        it may lawfully transfer to the Cooperative Company all of the
> > Cooperation Area Licenses;
> > 
> > (4)        the Cooperation Area Licenses are not subject to any mortgage,
> > encumbrances, liens or other charges and Party A has good marketable title
> > to the Cooperation Area Licenses;
> > 
> > (5)        it knows of no actual legal claim by any government department,
> > military unit, organization, company, collective or any other entity or
> > individual that will directly or indirectly subject the Cooperative
> > Company's use rights to any conditions except those specified in the
> > Cooperation Area Licenses; and
> > 
> > (6)        all necessary filings have been made and other requirements to
> > maintain the Cooperation Area Licenses have been fulfilled.

8.2              Each Parry shall indemnify the other Party against all losses,
expenses and liabilities arising from a breach of any of the foregoing
representations, warranties and undertakings.






17

--------------------------------------------------------------------------------





Article 9: Sale of Cooperative Company Products

9.1              If the Cooperative Company's scope of business is expanded to
include Exploration, Development and Mining of Minerals, the Cooperative Company
may sell Minerals and related Products extracted from the Cooperation Area in
accordance with the relevant laws and regulations of China.

9.2              The pricing of Minerals and related Products sold by the
Cooperative Company shall be determined by the General Manager in accordance
with the relevant laws and regulations of China and pricing policies set by the
Board of Directors.


Article 10: Board of Directors

10.1                        The Board of Directors shall be the  highest
authority of the Cooperative Company and shall decide all matters of major
importance to the Cooperative Company.  The date of issuance of the Business
License shall be the date of establishment of the Board of Directors.

10.2                        The Board of directors shall comprise five (5)
directors, two (2) of whom shall be appointed by Party A and three (3) of whom
shall be appointed by   Party B.  If  Party A’s interest in the registered
capital is ten (10%) percent then the directors appointed by Party A must be
acceptable to Party B.

10.3                        Each Director shall be appointed for a term of three
(3) years, provided that the Party which has appointed a director may at any
time remove that director and appoint a replacement in the same manner as the
original appointee.  A director may serve consecutive terms if reappointed by
the Party that originally appointed him.  If a seat on the Board of Directors is
vacated by the retirement, resignation, removal, disability or death of a
director, the Party that originally appointed such director shall appoint a
successor to serve out such term.

10.4                        Party B shall designate a director to serve as the
Chairman of the Board and Party A shall designate another director to serve as
the Vice Chairman of the Board.  The






18

--------------------------------------------------------------------------------





Chairman of the Board is the legal representative person of the Cooperative
Company, but shall not contractually or otherwise bind the Cooperative Company
without prior written authorization of the Board of Directors. Whenever the
Chairman of the Board is unable to perform his responsibilities for any reason,
the Chairman shall appoint the Vice-Chairman of the Board to perform such
responsibilities or if the Vice-Chairman is unable to perform such
responsibilities for any reason, the Chairman shall appoint another Director to
perform such responsibilities.

10.5                        To appoint or remove a director, or to designate or
change the Chairman or Vice-Chairman, a Party shall notify the other Party in
writing.  Appointments and removals of directors, designations and changes of
the Chairman or Vice-Chairman, shall become effective upon receipt of such
notice by the other party.  Appointments, removals, designations and changes in
designation shall be filed with the Examination and Approval Authority and
registered with the competent administration for industry and commerce to the
extent required by law.

10.6            The Cooperative Company shall indemnify each director against
all claims and liabilities incurred by reason of his being a director of the
Cooperative Company, provided that the claim or liability does not result from
intentional misconduct or gross negligence or a violation of criminal laws by
the director.

10.7            The first meeting of the Board of Directors shall be held within
one (1) month from the date of issuance of the Business License, unless the
Parties agree otherwise. Thereafter, the Board of Directors shall hold at least
one (1) regular meeting in each calendar year. Upon the written request of two
(2) or more of the directors of the Cooperative Company specifying the matters
to be discussed, the Chairman of the Board shall within thirty (30) days of
receipt thereof convene an interim meeting of the Board of Directors.

10.8            The Chairman of the Board shall give written notice, including
the time and place of the meeting and the agenda, to each of the directors at
least fifteen (15) days prior to any meeting of the Board. A Board meeting held
without proper notice having been given to any director shall be invalid unless
such director, either before or after the meeting, delivers a written waiver of
notice to the Chairman and Vice-Chairman. Meetings shall be held at the
registered address of the Cooperative Company or such other address in China or
abroad as may be agreed by the Chairman of the Board and Vice-Chairman of the
Board. The Chairman of the Board shall set the agenda for Board meetings after
consultation with the Vice-Chairman of the Board and shall be responsible for
convening and presiding over such meetings.






19

--------------------------------------------------------------------------------





10.9            Four (4) directors, two (2) of whom must be the Chairman and the
Vice ­Chairman, present in person or by proxy shall constitute a quorum for all
meetings of the Board of Directors. If at any properly convened meeting, no
quorum is constituted because less than four (4) directors are present in person
or by proxy, then the Chairman of the Board may call another meeting with five
(5) days' notice to each director. If a director or his proxy fails to attend
that other meeting, that director shall be deemed to have attended such meeting
for the purposes of quorum.

10.10          If a director is unable to attend Board of Directors meetings or
to carry out his other functions as director, he may issue a proxy and entrust a
representative to attend meetings or carry out his other functions on his
behalf. The representative so entrusted shall have the same rights and powers as
the director who entrusted hum. One person may represent more than one director
by proxy.

10.11         The Board of Directors will cause complete and accurate minutes in
both Chinese and English to be kept of all Board meetings. Whenever possible,
the text of Board resolutions shall be prepared in Chinese and English for
signature at the meeting by those directors voting in favor of the resolution.
Draft minutes of Board meetings shall be distributed to all the directors within
thirty (30) days from the date of the meeting. Any director who wishes to
propose an amendment or addition shall submit the same in writing to the
Chairman and the Vice­Chairman within thirty (30) days after receipt o£ the
draft minutes. No amendments or additions shall be proposed to written
resolutions signed at a meeting. The Chairman and Vice-Chairman shall complete
the final minutes and distribute them to each director and each Party not later
than ninety (90) days after the meeting. If the Chairman and Vice-Chairman
cannot agree on any part of the text of the minutes, the text at issue shall be
placed on the agenda of the next Board meeting and they shall complete, sign and
distribute the rest of the final minutes as stipulated above. The Cooperative
Company shall maintain a file of all Board meeting minutes and make the same
freely available to the Parties and their authorized representatives.

10.12          The adoption of resolutions concerning the following matters
shall require the unanimous assent of all the directors who are present in
person or by proxy at a duly convened meeting of the Board of Directors:

> > (1)        amendments to the Articles of Association of the Cooperative
> > Company;
> > 
> > (2)        increase or reduction in the registered capital of the
> > Cooperative Company;
> > 
> > (3)        dissolution of the Cooperative Company;
> > 
> > (4)        mortgage or pledge of assets of the Cooperative Company;
> > 
> > (5)        borrow funds or enter into any loan or guarantee agreements other
> > than for the purposes of Development and Mining within the Cooperation Area,
> > if such activities are permitted by the Cooperative Company's scope of
> > business; and






20

--------------------------------------------------------------------------------





> > (b)        merger, division or change in the form of organization of the
> > Cooperative Company.

10.13          The adoption of all other resolutions shall require the assent of
a majority of the directors who are present in person or by proxy at a duly
convened meeting of the Board of Directors.

10.14          The Board of Directors may adopt any resolution without a meeting
if all of the directors then holding office sign the resolution in written form.
Such written resolutions shall be filed with the minutes of Board meetings and
shall have the same force and effect as a unanimous resolution adopted at a
meeting of the Board.

10.15          Directors shall serve without any remuneration. Costs and
expenses incurred by a director in the performance of his duties as director
shall be paid for by the Party appointing such director, but the costs of
directors attending regular meetings of the Board of Directors (including but
not limited to travel expenses) shall be reimbursed by the Cooperative Company.




Article 11: Management Organization

11.1            The Cooperative Company's management organization shall be under
the leadership of a General Manager, who shall report directly to the Board of
Directors. In addition to the General Manager, the Cooperative Company shall
have a Deputy General Manager, and other department managers, each of whom shall
report directly to the General Manager.

11.2            The General Manager shall be nominated by Party B, the Deputy
General Manager shall be nominated by Party A, and each of them shall be subject
to appointment by the Board of Directors. The other Management Personnel, if
any, shall also be appointed by the Board of Directors. All replacements for any
of the Management Personnel, whether by reason of the retirement, resignation,
disability or death of a manager or of the removal of a manager by the Board of
Directors or by the Party which nominated hirn, shall be nominated and subject
to appointment in the same manner as the original appointee, unless otherwise
specified in this Contract.

11.3            The General Manager shall be in charge of the day-to-day
operation and management of the Cooperative Company and shall carry out all
matters entrusted by the Board of Directors. The Deputy General Manager shall
assist the General Manager in his work and shall report to the General Manager.

11.4            It is not necessary that the General Manager, Deputy General
Manager and all other Management Personnel shall perform their duties on a
full-time basis and they shall be allowed to concurrently serve as a manager or
other employee of any other company or enterprise, or serve as a director of or
consultant to, or hold any interest in, any company or






21

--------------------------------------------------------------------------------





enterprise that competes with the Cooperative Company, unless the Board of
Directors requires otherwise.

11.5            The Cooperative Company's basic departmental structure,
including the creation of Management Personnel positions other than those
specified in this Contract, shall be approved by the Board of Directors based on
proposals formulated by the General Manager. The details of the Cooperative
Company's organizational structure and the creation of employment positions
other than Management Personnel positions shall be determined by the General
Manager.


Article 12: Conduct of Operations

12.1                        Except as provided in Article 12.7 and 12.8, all
operations of the Cooperative Company, including all services provided by the
General Manager and Deputy General Manager shall be conducted and expenses shall
be incurred only in accordance with Programs and Budgets approved by the Board
of Directors in accordance with the provisions of Article 10 and this Article
12.

12.2            Within twenty (20) days of the Effective Date and thereafter on
or before December 1 each year thereafter, the General Manager shall prepare and
submit to the Board of Directors a proposed Exploration Program and Budget,
based on the capital contribution of Party B for the ensuing Budget Period.



12.3            Within twenty (20) days after submission to the Board of
Directors of a proposed Program and Budget, the Board of Directors shall hold a
meeting at which the directors shall, by resolution passed in accordance with
Article 10.13:

> > (1)        approve the proposed Program and Budget, or a modified form of
> > the proposed Program and Budget; or
> > 
> > (2)        reject the proposed Program and Budget.

12.4            If the Board of Directors fails, for any reason, to approve a
Program and Budget by March I of a year, the General Manager shall be deemed to
be authorized to continue operations at levels of expenditure comparable with
the last approved Program and Budget unless the Board of Directors otherwise
directs, and the last approved Program and Budget shall be deemed extended at
the same expenditure levels.

12.5            The General Manager shall by the twentieth (20th) day of each
calendar quarter (or such shorter period of time as may be designated by the
Board of Directors) submit to each Party a funding notice setting out the
contributions of registered capital required to be paid into the Cooperative
Company by the Parties during the calendar quarter in order to fund the approved
Programs and Budgets then in effect.

12.6            The General Manager shall promptly notify the Board of Directors
of any actual or anticipated material departure from an approved Program and
Budget. The General






22

--------------------------------------------------------------------------------





Manager shall not exceed an approved Budget by more than 10% unless expressly
authorized by the Board of Directors.

12.7           Notwithstanding any other provision of this Contract or of the
Articles of Association, in case of emergency, the General Manager may take
reasonable action he deems necessary to protect life or property, to protect the
assets of the Cooperative Company or to comply with law or government
regulation. The General Manager shall promptly notify the Board of Directors of
any emergency expenditure.

12.8            At any time the General Manager may propose the amendment of an
approved Program and Budget, in which event the procedure specified in Article
12.3 shall apply.



Article 13: Purchase and Supply of Materials, Equipment and Services

13.1            The Cooperative Company may purchase equipment and machinery,
tools, raw materials, vehicles, spare parts and supplies, and may obtain
technology and services, required for the Cooperative Company's operations from
sources within and outside China.

13.2            Any party that performs services shall be compensated for its
services and reimbursed for its costs hereunder. Compensation for services
provided by contractors shall be approved by the Board of Directors of the
Cooperative Company.


Article 1.4: Labour Management

14.1            Matters relating to the recruitment, employment, dismissal,
resignation, wages and welfare of the staff and workers of the Cooperative
Company shall be handled in accordance with the Labour Law of the People's
Republic of China and the Regulations of the People's Republic of China on
Labour Management in Foreign Invested Enterprises and related or relevant laws
and regulations in China (hereinafter collectively referred to as the "Labour
Laws"). The Cooperative Company's labour rules and policies shall be approved by
the Board of Directors, and the implementation






23

--------------------------------------------------------------------------------





thereof shall be handled by the General Manager or under the General Manager's
supervision.

14.2            The Cooperative Company's employees, other than the Management
Personnel, shall be employed by the Cooperative Company in accordance with the
terms of an individual labour contract. Management Personnel shall be employed
by the Cooperative Company in accordance with the terms of individual employment
contracts approved by the Board of Directors.

14.3          The general level of salary and benefits paid by the Cooperative
Company to expatriate personnel shall be commensurate with that of expatriate
personnel in comparable positions in foreign invested enterprises in equivalent
parts of China. Subject to applicable provisions of the Labour Laws, the general
level of salary and benefits of Chinese personnel shall be commensurate with
that of Chinese personnel in comparable positions in foreign invested
enterprises in equivalent parts of China.

14.4       Employees will be selected according to their professional
qualifications, individual characteristics and working experience. The specific
number and qualifications of the employees shall be recommended by the General
Manager in accordance with the operating needs of the Cooperative Company for
determination by the Board of Directors. All employees must complete
satisfactorily a six-month probationary period of employment before becoming
regular employees of the Cooperative Company.

14.5            The Cooperative Company shall conform to rules and regulations
of the government of China concerning labour protection and ensure safe and
civilized production. Labour insurance for employees of the Cooperative Company
shall be handled in accordance with the Labour Laws.


Article 15: Financial Affairs and Accounting; Distribution of Profits

15.1            The General Manager of the Cooperative Company shall be
responsible for the financial management of the Cooperative Company.

15.2            The General Manager shall prepare the Cooperative Company's
accounting system and procedures in accordance with the Accounting System of the
People's Republic of China for Foreign Invested Enterprises and other relevant
laws and regulations in China, and submit the same to the Board of Directors for
adoption. The accounting system and procedures shall be filed with the
department in charge of the Cooperative Company and with the relevant local
department of finance and the tax authorities for the record.

15.3            The Cooperative Company shall adopt Renminbi as its bookkeeping
base currency, but shall also adopt United States Dollars, or with the consent
of Party A and Parry B other foreign currencies, as a supplementary bookkeeping
currency.






24

--------------------------------------------------------------------------------





15.4            All accounting records, vouchers, books and statements of the
Cooperative Company must be made and kept in Chinese. All financial statements
and reports of the Cooperative Company shall be made and kept in Chinese and
English.

15.5            Translations between foreign currency and Remninbi shall be made
using the median rate for buying and selling for such currency announced by the
People's Bank of China on the date of actual receipt or payment by the
Cooperative Company.

15.6          The Cooperative Company shall adopt the calendar year as its
fiscal year. The Cooperative Company's first fiscal year shall commence on the
date that the Cooperative Company receives a business license and shall end on
the immediately succeeding December 31.

15.7            The Parties shall have full and equal access to the Cooperative
Company's accounts, which shall be kept at the legal address of the Cooperative
Company. The Cooperative Company shall furnish to the Parties unaudited
financial reports on a monthly and quarterly basis so that they may continuously
be informed about the Cooperative Companys financial performance. In addition,
each Party, at its own expense and upon advance notice to the Cooperative
Company, may appoint an accountant registered in China or abroad to audit the
accounts of the Cooperative Company on behalf of such Party. The Cooperative
Company shall permit such accountant to examine all of its accounting and
financial records and other documents, provided that the auditor agrees to
maintain the confidentiality of such. documents.

15.8            The Cooperative Company shall engage an accountant independent
of any Party and registered in China to audit its accounts and its annual
financial statements and report. Drafts of the audited financial statements and
report shall be provided to each Party and to the Board of Directors for review
within two (2) months after the end of each fiscal year, and the final audited
financial statements and report shall be completed not later than four (4)
months after the end of each fiscal year or at such other time periods as
declared by the Board of Directors.

15.9            The Cooperative Company shall separately open United States
Dollars foreign exchange accounts and Renminbi accounts at banks within China
authorized to. conduct foreign exchange operations. The Cooperative Company, in
accordance with the applicable laws of China, may also open foreign exchange
bank accounts outside China.

15.10         The Cooperative Company shall be responsible for maintaining a
balance in its foreign exchange receipts and expenditures on its own through the
sale of its products and through other methods permitted under the laws and
regulations of China (including the conversion of currency at banks and foreign
exchange adjustment centres in accordance with exchange control regulations).

15.11         After the Cooperative Company has paid income taxes and made up
any losses incurred in previous years, the Board of Directors shall determine
the annual allocations to the Three Funds from the after-tax net profits and the
Cooperative Company shall distribute profits to the Parties as follows:






25

--------------------------------------------------------------------------------





> > (1)        Within four (4) months from the end of each fiscal year, the
> > Board of Directors shall decide the amount of after-tax profit of the
> > Cooperative Company, after allocation to the Three Funds, to be retained for
> > production and operations and the amount to be distributed to the Parties in
> > proportion to their respective Participation Ratios at the time. Unless
> > otherwise decided by the Board of Directors, the Cooperative Company shall
> > distribute to the Parties no less than seventy-five percent (75%) of its
> > profits available for distribution.
> > 
> > (2)        Losses from previous years must be made up before any profits
> > from the current year are distributed to the Parties. Profits retained by
> > the    Cooperative Company in previous years may be distributed together
> > with the profits of the current year.
> > 
> > (3)      Subject to the foreign exchange laws of China, Party B shall have a
> > priority right to receive its share of profits from the Cooperative
> > Company's foreign exchange, with conversion from Remninbi to United States
> > Dollars made at the median rate for buying and selling announced by the
> > People's Bank of China on the date on which the Board of Directors resolves
> > to distribute profits. If the Cooperative Company does not have sufficient
> > foreign exchange available to pay all of Party B's share of profits, the
> > Cooperative Company upon Party B's instructions shall promptly convert the
> > remaining amount of Remninbi profits into foreign currency at a bank or
> > foreign exchange adjustment centre and pay such foreign currency to Party B.
> > If the Cooperative Company is unable to effect conversion, then upon
> > instructions from Party B, it must deposit the remaining Remminbi profits
> > into a separate interest-bearing bank account opened in the name of the
> > Cooperative Company, and must hold this Renminbi and the interest earned
> > thereon in such account pending further instructions from Parry B. The
> > Cooperative Company shall promptly comply with Party B's instructions
> > concerning the disposition of the funds in this bank account, provided that
> > such instructions are not inconsistent with the laws and regulations of
> > China.

15.12          All remittances of profits and other payments out of China to
Party B shall be made in United States Dollars to a foreign bank account
designated by Party B, subject to compliance with the foreign exchange control
regulations of China.


Article 16: Taxation and Insurance

16.1            The Cooperative Company shall pay all taxes and duties required
under the national and local laws and regulations of China. The Cooperative
Company's Chinese and expatriate personnel shall pay individual income tax in
accordance with the Individual Income Tax Law of the People's Republic of China
or other relevant laws and regulations.

16.2            The Cooperative Company will subinit an application for
confirmation of the Cooperative Company as a Technologically Advanced Enterprise
pursuant to relevant regulations and, upon receipt of such confirmation, shall
register with the local tax authorities for the preferential tax treatment
granted to Technologically Advanced Enterprises.

16.3            Throughout the Contract Term, the Cooperative Company shall
maintain insurance coverage of the types and in the amounts determined by the
General Manager and






26

--------------------------------------------------------------------------------





approved by the Board of Directors. The Cooperative Company may obtain insurance
from insurance companies or organizations inside and outside China, subject to
compliance with the laws and regulations of China.


Article 17: Confidentiality

17.1            Prior to and during the Contract Term, each Parry has disclosed
or may disclose to the other Party confidential and proprietary information
concerning their respective businesses, financial condition, proprietary
technology, research and development and other confidential matters.
Furthermore, during the Contract Term, the Parties may obtain such confidential
and proprietary information concerning the Cooperative Company and the
Cooperative Company may obtain such confidential and proprietary information
concerning the Parties. Except as may be provided in other relevant
confidentiality agreements, each of the Parties and the Cooperative Company
receiving all such information as aforesaid, including written and unwritten
information, (hereinafter referred to as "Confidential Information") shall,
during the Contract Term and for one (1) year thereafter:

> > (1)        maintain the confidentiality of such Confidential Information;
> > and
> > 
> > (2)        not disclose it to any person or entity, except to their
> > respective employees who need to know such Confidential Information to
> > perform their work and responsibilities provided that Party A shall not be
> > bound by the one (1) year confidentiality term if this Contract is
> > terminated prior to Party B contributing Five Hundred Thousand US Dollars
> > (US$500,000) to the registered capital of the Cooperative Company.

17.2            The provisions of Article 17.1 above shall not apply to
Confidential Information that:

> > (1)        can be proved to have been known by the receiving party by
> > written records made prior to disclosure by the disclosing party;
> > 
> > (2)        is or becomes public knowledge otherwise than through the
> > receiving party's breach of this Contract; or
> > 
> > (3)        was obtained by the receiving party from an Other Entity having
> > no obligation of confidentiality with respect to such Confidential
> > Information.

17.3            If required by either Party, the Cooperative Company shall
execute a separate secrecy agreement in respect of Confidential Information
obtained by the Cooperative Company from such Party or its Affiliates with
provisions similar to those set out in this Article 17.






27

--------------------------------------------------------------------------------





17.4            Each Party and the Cooperative Company shall formulate rules and
regulations to cause its directors, senior staff? and other employees, and those
of their Affiliates, also to comply with the confidentiality obligations set
forth in this Article 17. All directors, managers and other employees of the
Cooperative Company shall be required to sign a confidentiality undertaking in a
form acceptable to both Parties.

17.5            The provisions of this Article 17 shall not apply to the
disclosure of information to any Affiliate, to any public or private lender or
financing agency or institution, to any contractors or subcontractors that the
Parties may engage, to employees and consultants of the Parties or to any Other
Entity to which a Party contemplates the Transfer of all or part of its share of
the registered capital of the Cooperative Company; provided that in any such
case only such information as such person or entity to whom disclosure is made
shall have a legitimate business need to know shall be disclosed and such person
or entity shall first undertalce in writing to protect the confidential nature
of such information at least to the same extent as the Parties are obligated to
do under this Article 17.

                  The provisions of this Article 17 shall also not apply to the
disclosure of information to any government, any agency or department thereof or
any regulatory authority, to the extent required by law or in response to a
legitimate request for such information, provided that the Party being required
or requested to make such disclosure shall immediately notify the other Party of
such requirement and the terms thereof prior to such disclosure. The other Party
shall have the right to object to the government agency or department or
regulatory authority concerned to such disclosure and to seek confidential
treatment of any Confidential Information to be disclosed on such terins as such
Parties shall, in their sole discretion, determine.

17.6            Without limiting the foregoing provisions o£ this Article 17, no
Party shall make any public announcement or public disclosure with regard to the
Cooperative Company that includes Confidential Information without the prior
written consent of the other Parties as to the content and timing of such
announcement or disclosure, which consent shall not be unreasonably withheld;
provided that nothing in this Article 17.6 shall prevent a Party from making
such an announcement or disclosure of Confidential Information which is required
in the good faith judgment of such Party by applicable law, regulation or stock
exchange rule.

17.7            The provisions of this Article 17 shall remain binding upon any
natural or legal person who has been a party to this Contract after such person,
through an assignment of registered capital, Participation Ratio and
corresponding contractual rights and obligations, ceases to be a party to this
Contract. In addition, the rights and obligations under this Article 17 shall
survive the expiration or earlier termination of this Contract. and shall remain
in effect for the periods stated herein, notwithstanding the dissolution of the
Cooperative Company.







28

--------------------------------------------------------------------------------





Article 18: Contract Term

18.1          The Contract Term shall commence upon the Effective Date and shall
extend for a period of twenty-five (25) years from the date o£ issuance of the
Business License.

18.2            If the Board of Directors of the Cooperative Company decides to
extend the Term of this Contract then an application to extend the Contract
Term. for the additional period. of time recommended by the Board shall be made
to the Examination and Approval Authority. The Contract Term may be extended
only upon approval of the Examination and Approval Authority.


Article 19: Termination and Liquidation

19.1            In any of the following circumstances, a Party shall have the
right to terminate this Contract by giving thirty (30) days' prior written
notice to the other Party:

> > (1)        the terminating Party has the right pursuant to the provisions of
> > either Article 22.4 or 24.2 to terminate this Contract; or
> > 
> > (2)        the Board of Directors determines that the activities of the
> > Cooperative Company are for any reason no longer commercially viable or
> > determines that the Cooperative Company be dissolved.

19.2            Under any of the following circumstances, a Party shall have the
right to terminate this Contract with immediate effect by written notice to the
other Party:

> > (1)        the terminating Party has the right pursuant to the provisions of
> > Article 5.3(1) to terminate this Contract;
> > 
> > (2)        the other Party transfers all or any part of its share of the
> > Cooperative Company's registered capital in violation of the provisions of
> > this Contract;
> > 
> > (3)        the other Party otherwise materially breaches this Contract or
> > materially violates the Articles of Association, and such breach or
> > violation is not cured within sixty (60) days of written notice to the
> > breaching/violating Party;
> > 
> > (4)        the terminating Party has the right pursuant to the provisions of
> > Article 5.5 to terminate this Contract; or
> > 
> > (5)        the other Party is declared bankrupt, or is the subject of
> > proceedings for bankruptcy, dissolution or liquidation, or becomes unable to
> > pay its debts as they become due.

19.3            Without limiting the generality of the provisions of Articles
19.1 and 19.2:






29

--------------------------------------------------------------------------------





> > (1)        Party A shall have the right to terminate this Contract in
> > accordance with the provisions of Article 53(1);
> > 
> > (2)        Party B shall have the right to terminate this Contract by giving
> > written notice to Party A provided that the Cooperative Company or Parry B
> > through the Cooperative Company has paid all direct and indirect fees or
> > liabilities incurred by the Board of Directors and General Manager of the
> > Cooperative Company; and
> > 
> > (3)        Upon the termination of this Contract in accordance with this
> > Article 19.3(1), Party B shall convey, at no cost to Party A, all of its
> > interest in the Cooperative Company to Party A and Party B shall thereafter
> > have no interest in or right to the Cooperative Company or its assets and
> > Party B shall have no further obligations or liabilities arising pursuant to
> > this Contract except those which arise prior to the date of the said written
> > notice to Party A.

19.4            Upon termination of this Contract in accordance with Articles
19.1, 19.2 or 19.3(2), a meeting of the Board of Directors shall be convened and
both Parties shall make all possible endeavours to cause the directors each
appointed to vote in favour of a resolution to dissolve the Cooperative Company,
and the Cooperative Company shall forthwith submit an application for
dissolution to the Examination and Approval Authority. Each Party agrees to take
all actions and to sign all documents, and to cause its appointees on the Board
of Directors to all actions and to sign all documents that are legally required
to effect termination of this Contract and dissolution of the Cooperative
Company.

19.5            Upon expiration of the Contract Tenn or approval of an
application to dissolve the Cooperative Company pursuant to this Article 19, or
under other circumstances in which this Contract is terminated or the
Cooperative Company is dissolved, liquidation of the Cooperative Company shall
be handled in accordance with the relevant laws and regulations of China and
with the provisions set forth below (in so far as they do not conflict with such
laws and regulations):

> > (1)        The liquidation committee, which shall report to the Board of
> > Directors, shall be made up of five (5) members, of whom one (1) shall be
> > appointed by Party A and four (4) shall be appointed by Party B;
> > 
> > (2)        In developing and executing the liquidation plan, the liquidation
> > committee shall use every effort to obtain the highest possible price for
> > the Cooperative Company's assets and, subject to compliance with Chinese
> > foreign exchange control regulations, to sell such assets for United States
> > Dollars or other freely convertible foreign currencies and then distribute
> > the remaining net assets of the Cooperative Company to the Parties in.
> > accordance with their respective Participation Ratios;






30

--------------------------------------------------------------------------------





> > (3)        If it is necessary to appraise any of the assets to be
> > liquidated, the liquidation committee shall appoint a Sino-Foreign joint
> > venture accounting firm registered in China and independent of either Party
> > to handle thus work; and
> > 
> > (4)        Party B, at its own expense, shall have the right to obtain
> > copies of all of the Cooperative Company's accounting vouchers, account
> > books, account statements, minutes and resolutions of the Board of Directors
> > and other relevant documents after the conclusion of liquidation.

19.6.           The provisions of Article 19.5 shall survive the expiration or
early termination of this Contract and shall remain in effect until the
conclusion of liquidation under Article 19.5.

19.7.           After termination of this Contract pursuant to Article 19.1 or
19.2 each Party shall be entitled to copies of all Mineral Data acquired or
developed by the Cooperative Company before the effective date of termination
but not previously furnished to that Party.


Article 20: Breach of Contract

20.1            If a Party breaches this Contract, it shall bear the liabilities
arising from such breach. In the event that both Parties breach this Contract,
each Party shall bear the liabilities arising from its own breach.
Notwithstanding the foregoing, neither Party shall be liable to the other in
relation to this Contract for any indirect or consequential loss or damage.


Article 21: Non-Competition

21.1            All transactions, contracts, purchases, operations, negotiations
with Third Parties, hiring of employees and any other matters or acts undertaken
on behalf of the Parties, either Party or the Cooperative Company in relation to
the Cooperative Company or the conduct of Exploration or other activities
permitted by the Cooperative Company's scope of business in the Cooperation Area
shall be done, transacted, undertaken or performed in the name of the
Cooperative Company and neither Party shall do, transact, perform or undertake
anything within the Cooperation Area in its own name or in the name o£ the other
Party or in the joint names of the Parties.

21.2            Subject to this Contract, the Parties shall have the right
independently to engage in and receive full benefits from business activities,
whether or not competitive with operations conducted by the Cooperative Company
outside the Cooperation Area. However, each Party shall devote such time as may
be required to fulfill any obligations assumed by it under this Contract.






31

--------------------------------------------------------------------------------







Article 22: Force Majeure

22.1            "Force Majeure" shall mean all events which were unforeseeable
at the time this Contract was signed, the occurrence and consequences of which
cannot be avoided or overcome, and which arise after the signature of this
Contract and prevent total or partial performance by any Party. Such events
shall include earthquakes, typhoons, flood, fare, war, failures of international
or domestic transportation, actions of or inactions by governments or public
agencies, epidemics, civil disturbances, strikes, denial of access to the
Cooperation Area and other events which are accepted as force majeure in general
international commercial practice. A Party's lack of funds is not an event of
Force Majeure.

22.2            If an event of Force Majeure occurs and affects the performance
of a Party's obligations under this Contract, such performance shall be
suspended during the period of delay caused by the Force Majeure, and this shall
not constitute a breach of contract.

22.3            The Party claiming Force Majeure shall promptly inform the other
Party in writing and shall furnish within fifteen (15) days thereafter
sufficient evidence of the occurrence and duration of such Force Majeure.

22.4            In the event of Force Majeure, the Parties shall immediately
consult with each other in order to find an equitable solution and shall use all
reasonable endeavours to minimize the consequences of such Force Majeure. If the
occurrence or consequences of Force Majeure results in a major impairment to the
functioning of the Cooperative Company for a period in excess of six (6) months
and the Parties have not found an equitable solution after friendly consultation
in accordance with the principle of equity and mutual benefit, then either Party
may terminate this Contract, provided that the terminating Party has performed
its obligations under this Article 22.4.


Article 23: Settlement of Disputes

23.1            In the event any dispute arises out of or in relation to this
Contract, the Parties shall attempt in the first instance to resolve such
dispute through friendly consultations. If the dispute is not resolved in this
manner within sixty (60) days after the date on which one Party has served
written notice on the other Party for the coriunencement of consultations, then
either Party may refer the dispute to arbitration in accordance with the
provisions of Article 23.2.

23.2            The arbitration shall be conducted under the auspices of the
Arbitration. Institute of the Stockholm Chamber of Commerce in Stockholm, Sweden
in accordance with the Rules of said Institute. The place of arbitration shall
be Stockholm, Sweden and the award shall be issued in Sweden. The arbitrators
shall be given instructions that: (i) all proceedings in any arbitration shall
be conducted in Mandarin and English; (ii) there shall be three (3) arbitrators,
none of whom. shall be a national of the state of either







32

--------------------------------------------------------------------------------





Party and all of whom shall be fluent in English or Chinese; and (iii) Party A
and Party B shall each select one (1) arbitrator. The third arbitrator shall be
appointed by the Arbitration Institute and shall serve as chairman of the
arbitration tribunal. The arbitration award shall be final and binding on the
Parties, and the Parties agree to be bound thereby and to act
accordingly.23.3            When any dispute occurs and when any dispute is
under arbitration, except for the matters under dispute, the Parties shall
continue to exercise their remaining respective rights, and fulfill their
remaining respective obligations, under this Contract.

23.4            In any arbitration proceeding, any legal proceeding to enforce
any arbitration award and in any legal action between the Parties pursuant to or
relating to this Contract, each party expressly waives the defense of sovereign
immunity and any other defense based on the fact or allegation that it is any
agency or instrumentality of a sovereign state.


Article 24: Applicable Law

24.1            The formation, validity, interpretation and performance of this
Contract, and any disputes arising under this Contract, shall be governed by the
then current laws of China. If there is no published law in China governing a
particular matter relating to this Contract, reference shall be made to general
international commercial practices.

24.2            If Party B's economic benefits under this Contract are adversely
and materially affected by the promulgation of any new laws or regulations of
China or the amendment or interpretation of any existing laws, rules or
regulations of China after the Effective Date of this Contract, the Parties
shall promptly consult with each other and' use their best endeavours to
implement any adjustments necessary to maintain Party B's economic benefits
derived from this Contract on a basis no less favourable than the economic
benefits it would have derived if such laws or regulations had not been
promulgated or amended or so interpreted. If it is not possible to implement
such adjustments, Party B may terminate this Contract. 24.3         The
Cooperative Company and the Parties shall be entitled according to the law to
enjoy any tax, investment or other preferential treatment that become available
to foreign invested enterprises or foreign investors after the signing of this
Contract and which are more favourable than those set forth in this Contract.
The Parties agree that they or the Cooperative Company shall promptly apply, if
required by law, to enjoy such preferential treatment.


Article 25: Miscellaneous Provisions

25.1            Failure or delay on the part of any Party hereto to exercise a
right under this Contract shall not operate as a waiver thereof; nor shall any
single or partial exercise of a right preclude any other future exercise
thereof.






33

--------------------------------------------------------------------------------





25.2            Neither this Contract nor any rights and obligations hereunder
may be assigned in whole or in part by any Party except in accordance with the
provisions of Article 5.7.

25.3            This Contract is made for the benefit of Party A and Party B and
their respective lawful successors and assignees and is legally binding on them.
This Contract may not be amended orally, and any amendment hereto must be agreed
to in a written instrument signed by both Parties and, where required by law,
approved by the Examination and Approval Authority before taking effect.

25.4            The invalidity of any provision of this Contract shall not
affect the validity of any other provision of this Contract which is not
affected by the invalid provision.

25.5            This Contract is signed in the Chinese language in six (6)
originals and in the. English language in six (6) originals. Both language
versions shall be equally valid.

25.6            Any notice or written communication provided for in this
Contract from one Party to the other Party or to the Cooperative Company shall
be made in writing in Chinese and English and sent by courier service delivered
letter or by facsimile with a confirmation copy sent by courier service
delivered letter. The date of receipt of a notice or communication hereunder
shall be deemed to be seven (7) days after the letter is given to the courier
service or one (1) day after sending in the case of a facsimile, provided it is
evidenced by a confirmation receipt and the confirmation copy is sent. All
notices and communications shall be sent to the appropriate address set forth
below, until the same is changed by notice given in writing to the other Party.



> > Party A:
> > 
> > (Brigade 209 of the Nuclear Industry of Yunnan Province, China) No. 182,
> > West Dongfeng Road Kunming City, Yunnan Province 650031 People's Republic of
> > China.
> > 
> > Facsimile No: 86-871-3648905 Attention:            Mr. Cheng Hui Ming
> > 
> > 
> > Party B:
> > 
> > Golden River Resources Corp. 1450 - 789 West Pender Street Vancouver,
> > British Columbia Canada
> > 
> > Facsimile No: 001 (604) 6818240 Attention:         Legal Department






34

--------------------------------------------------------------------------------





> > The Cooperative Company: (Yunan Western Mining Ltd.) No. 182, West Dongfeng
> > Road Kunming City, Yumian Province 650031 People's Republic of China.
> > 
> > Facsimile No: 86-871-3648905 Attention:            General Manager

25.7            Appendix 1, 2 and 3 are attached hereto, are made an integral
part of this Contract and is equally binding with these Articles 1 to 25.

25.8            This Contract constitutes the entire agreement between the
Parties with respect to the subject matter of this Contract and supersedes all
prior discussions, negotiations and agreements between them with respect to the
subject matter of this Contract. In the event of any conflict between the terms
and provisions of this Contract and the Articles of Association, the terms and
provisions of this Contract shall prevail.

25.9            Time is of the essence in the terms and conditions of this
Contract. A Party that fails to comply shall assume responsibility for any
adverse consequences.

25.10          1f timing causes any matter to occur or expire on a day which is
not a Business Day, the first Business Day that follows shall be considered the
day of expiry or occurrence.




IN WITNESS WHEREOF, the duly authorized representative of each Party has signed
this Contract in Kunming City, Yunnan Province, People's Republic of China on
the date set forth below.

By:                                                                                    
By:


Name: Mr. Cheng Hui Ming                                                Name:
Jason Birmingham
Nationality: Chinese                                                           
Nationality: Canadian

























35

--------------------------------------------------------------------------------